Citation Nr: 0832736	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition.

2.  Entitlement to service connection for a right arm 
condition.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The issues on appeal are confined specifically to the right 
wrist and arm.  The Board notes that congenital Dupuytren's 
contracture of the right fifth finger and left fourth and 
fifth fingers were noted upon entrance into active military 
service.  The veteran does not contend that these congenital 
contractures were aggravated by his military service nor has 
he filed a claim for such.  Accordingly, the discussion below 
shall be limited to the issues on appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
a currently diagnosed right arm condition.   

3.  The competent medical evidence of record does not contain 
a currently diagnosed right wrist condition.   




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right arm condition have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for a right wrist condition have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in November 2004, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran indicated in 
April 2006 that he had no additional evidence to submit in 
support of his claims. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA treatment records, and lay statements.  

The Board notes that additional VA outpatient treatment 
records were associated with the claims folder after the 
September 2007 supplemental statement of the case (SSOC) was 
issued.  While an additional SSOC was not issued, these 
records were considered and used to grant the veteran non-
service connected pension in February 2008.  The newly 
received evidence dealt largely with matters other than the 
right wrist and the right arm.  It did not provide any new 
pertinent information regarding the matters on appeal, and, 
for purposes of this appeal this evidence is essentially 
duplicative of the evidence already of record.  The 
additional evidence does not contain anything that would 
cause any material changes to the September 2007 SSOC, and a 
remand for preparation of an additional SSOC is not 
necessary.  38 C.F.R. § 19.31.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for right arm and wrist conditions.  
Specifically, he asserts that he fractured his right wrist 
and a finger of the right hand during a training exercise in 
service, which required a cast.  He contends that he now has 
disability involving the right wrist and the right arm that 
is related to this injury.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this regard, right wrist and arm conditions were not 
diagnosed during service.  There was no evidence of a 
fracture to either the right wrist or to a finger of the 
right hand.  Moreover, the service medical records are also 
devoid of any evidence showing that the veteran was placed in 
a cast for such an injury.  

The only reference to the fingers, as noted in the 
Introduction, was to the veteran's congenital Dupuytren's 
contracture of the right fifth finger and left fourth and 
fifth fingers.  In January 1975, he requested surgery to 
correct to the contractures; however, it was not approved.  
While the veteran reported bone and joint deformity on his 
May 1976 Report of Medical History, this clearly references 
the congenital deformity.  Even assuming it did not, the 
corresponding medical examination was negative for a right 
wrist or arm condition, to include fractures of the wrist or 
fingers. 

Post-service, there is no diagnosis of either a right wrist 
condition or a right arm condition.  VA outpatient treatment 
records dated between 1999 and 2007 are devoid of treatment 
for a right arm or wrist condition, other than occupational 
therapy for congenital deformity of the bilateral little 
fingers and the left fourth finger.  In fact, these treatment 
notes contain evidence that is contrary to the veteran's 
claims.  

A July 2004 x-ray of the right hand showed the bones of the 
hand were intact, without evidence of fracture or focal 
destruction.  The joint spaces were well maintained.  Other 
than the congenital contractures, the hands were otherwise 
radiographically normal.  

At this juncture, the Board would note that a May 1999 x-ray 
of the right elbow revealed small elbow effusion, raising the 
possibility of a non displaced fracture.  However, no actual 
fracture was identified and the traumatic effusion could have 
indicated a radiographically "occult" fracture.  While the 
radiologist noted the x-ray was taken for status post trauma 
with pain, there was no indication that the veteran sustained 
such an injury in service.  Moreover, the veteran has not 
raised such a claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter.  Thus, without a current 
diagnosis or medical findings of either a right wrist 
condition or a right arm condition, the weight of the 
competent medical evidence is against an award of service 
connection for the claimed disabilities.

In so concluding, the Board finds that a VA examination is 
not necessary to decide the claims as there is no competent 
evidence of a currently diagnosed right wrist or arm 
condition, an injury in service, or any indication that the 
claimed disabilities may be associated with service.  38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Finally, the Board acknowledges the statements of CHT and PE, 
which indicate they were informed by the veteran that he 
fractured his right wrist in service and injured one finger 
during a training exercise.  They also indicate they observed 
the veteran with a cast in February 1976, when he was on 
leave from the service.  While it is true that lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, the Board has determined that the absence of 
any records of treatment for a right wrist or right arm 
condition during service or thereafter, and the lack of any 
currently diagnosed disability involving the right wrist or 
right arm since service, outweigh the veteran's contentions 
of right wrist and arm conditions beginning in service and 
continuing thereafter.  Hence, the Board finds that in this 
case there is no evidence to support a medical opinion 
establishing a causal link to service.  38 C.F.R. § 3.303(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

In conclusion, a disorder of the right wrist and a disorder 
of the right arm were not shown during service, and are not 
shown by medical evidence at this time.  The preponderance of 
the evidence is against the claims for service connection, 
and the appeals must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a right arm condition 
is denied.

Entitlement to service connection for a right wrist condition 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


